Citation Nr: 1454434	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of shrapnel wounds in the back, to include scars and degenerative disc disease.

2.  Entitlement to service connection for a bilateral knee disorder.
 
3.  Entitlement to service connection for residuals of a bone chip in the neck and shoulders.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

5.  Entitlement to a compensable initial disability rating for a right eye corneal scar.  

6.  Entitlement to a compensable initial disability rating for right ear hearing loss.  

7.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 through December 1967.  This period of active duty included service in Vietnam, where he was decorated with the Bronze Star Medal with Combat "V" device and the Purple Heart for distinction in combat against the enemy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD, with a 30 percent initial disability rating, and granted service connection for right ear hearing loss, right eye corneal scar, and a right thumb scar, and for each, assigned a noncompensable initial disability rating.  In that decision, the RO also denied claims for service connection for shrapnel wounds of the back, a bilateral knee disorder, a bone chip of the neck and shoulders, and GERD.  The Veteran has perfected a timely appeal in which he challenges the initial disability ratings assigned for PTSD, right ear hearing loss, and right eye corneal scar, as well as the RO's denials of service connection.  During the course of the appeal, the RO assigned a higher initial disability rating of 50 percent for the Veteran's PTSD.

Testimony was received from the Veteran during a July 2010 Travel Board hearing.  A transcript of this testimony is associated with the claims file.

The Board previously remanded this matter in December 2010 for further development, to include:  obtaining records for the Veteran's cervical spine surgery in 1977, treatment at the Vet Center from May 2007 through the present, and any other treatment identified by the Veteran; arranging the Veteran to undergo VA examinations of his PTSD, hearing loss, right eye, GERD, back, knees, neck, and shoulders; and readjudication of the issues on appeal by the agency of original jurisdiction.  The Board is satisfied that the directed development action has been performed.

The issue of the Veteran's entitlement to service connection for ischemic heart disease, claimed as secondary to herbicide exposure, was raised by the record in a December 2010 statement.  In October 2012, the RO denied service connection for ischemic heart disease, claimed as heart murmur and leaky valve.  The Veteran did not perfect an appeal over this issue; therefore, the Board does not have jurisdiction over it.

The issues of the Veteran's entitlement to service connection for residuals of shrapnel wounds in the back, to include scarring and degenerative disc disease and service connection for residuals of a bone chip in the neck and shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has current right knee meniscus damage and degeneration in both knees; however, these disorders are not shown as having been sustained during active duty service, or, as a result of an injury, illness, or disease sustained during active duty service.

2.  The Veteran has current GERD that has not been shown as having been sustained during active duty service, or, as a result of an injury, illness, or disease sustained during active duty service.

3.  The Veteran's right eye corneal scar is measures approximately 0.5 millimeters in size, is located inferonasally to the visual axis, and is not productive of any loss of right eye visual acuity, visual field, other visual irregularity, or muscle function.

4.  Service connection is not in effect for hearing loss in the Veteran's left ear, and, the Veteran's right ear hearing loss has been productive of no worse than Level V hearing loss.

5.  The Veteran's PTSD has been manifested by symptoms which include anger and irritability, flat affect, constant depression, feelings of guilt, mild loss of interest and motivation in activities, anxiety, flashbacks and intrusive thoughts of Vietnam, startle reflex, sleep disturbances marked by frequently waking at night, decreased concentration, isolative behavior marked by dislike of crowds and maintaining few close relationships outside of his familial relationships, and difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment, with deficiencies in most areas is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2014).

3.  The criteria for a compensable initial disability rating for a right eye corneal scar have not been met or approximated.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.79, Diagnostic Codes 6009, 6061-6066, 6090 (2014); 38 C.F.R. §§ 4.77, 4.84a, Diagnostic Code 6009, Table V (2008).

4.  The criteria for a compensable initial disability rating for right ear hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85 (2014).

5.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a July 2007 letter notified the Veteran of the evidence required to establish service connection for a bilateral knee condition, acid reflux, hearing loss, and PTSD, as well as the process by which VA assigns effective dates and disability evaluations.  Subsequently, and after the Veteran was given an opportunity to respond to the July 2007 letter, the aforementioned claims were adjudicated by the RO in the January 2008 rating decision.

Notably, the prescribed notice as to the Veteran's claim for service connection for a right eye corneal scar was not included in the July 2007 letter, although the issue of the Veteran's entitlement to service connection for that disability was also adjudicated by the RO in the January 2008 rating decision.  Nonetheless, that notice was subsequently provided to the Veteran in a later February 2008 letter.  Again, the Veteran was given an opportunity to respond to that letter before the issue concerning the Veteran's right eye corneal scar was readjudicated in a January 2009 Statement of the Case.  Hence, the Veteran is not shown to be prejudiced by the late timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

Moreover, in relation to the issues concerning the Veteran's right eye cornea scar, right ear hearing loss, and PTSD, the Board points out that the notice provided in July 2007 and February 2008 would apply to the "downstream" issues of entitlement to higher initial disability ratings for right eye cornea scar, right ear hearing loss, and PTSD.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that has been provided in this case has been legally sufficient, VA's duty to notify in this case has been satisfied.

VA has also obtained all pertinent evidence necessary to make a decision as to the issues concerning the Veteran's claimed bilateral knee disorders and GERD, and concerning the Veteran's service-connected right eye cornea scar, right ear hearing loss, and PTSD.  The Veteran's service treatment records, claims submissions, lay statements, identified and relevant private treatment records, and VA treatment records have been associated with the record.  Also, the Veteran was afforded VA examinations of his knees in January 2011 and May 2012; his GERD in December 2010 and May 2012; his right eye in December 2008 and December 2010; his right ear hearing loss in August 2007 and December 2010; and his PTSD in September 2007 and February 2011.  These examinations, along with the other evidence of record, are fully adequate for the purposes of this appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes further that the Veteran has not alleged any pertinent outstanding records that have yet to be associated with the claims folder or made any allegations which would necessitate a re-examination at this time.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, to include arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  For such disabilities, a claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Bilateral Knee Disorder

In support of his claim for service connection for a bilateral knee disorder, the Veteran alleged in his February 2008 Notice of Disagreement (NOD) that he has current knee problems which resulted from being required to regularly carry heavy loads which included a 90 pound pack, M60 machine gun, and ammunition.  He also alleged alternatively in his July 2010 hearing testimony that his current knee problems may be related to a fall which occurred during service in Vietnam in November 1965.  In that regard, he testified that he has had continuous problems with his knees since his active duty service.

As noted in the introduction, the Veteran has documented combat service in Vietnam.  Certainly, the nature of such combat service is entirely consistent with the conditions described by the Veteran (i.e., carrying heavy loads) and with falling and sustaining injuries to his knees.  Indeed, the service treatment records do show that the Veteran was treated for abrasions on his knees in November 1965.  Notably, however, the November 1965 service treatment records do not document any findings of an internal knee injury, nor did the Veteran report any symptoms that would be associated with such an injury.  Further, the report from the Veteran's November 1967 separation examination shows that an examination of the lower extremities performed at that time was normal and did not reveal any evidence of an internal derangement disorder in either knee. 

The earliest post-service treatment record pertinent to treatment to either of the Veteran's knees is a September 1994 record from Semmes Murphy Medical Group, which reflects that an examination at that time showed significant effusion of the right knee, but with normal motion and no evidence of instability.  No specific diagnoses were rendered at that time, although treating physicians did suspect a mild internal derangement disorder.  Follow-up records from November 1994 show that the veteran's right knee problem was formally diagnosed as right knee arthritis at that time.

Subsequent records show that the Veteran next received treatment for his knees three years later in July 1997 at Campbell Clinic.  At that time, he reported that he was having flare-ups in his right knee that had been ongoing for the past two weeks.  He was unable to recall any specific trauma to his knee or other such event.  On examination, the Veteran demonstrated trace effusion and sharp stabbing discomfort at the endpoint of motion in his right knee.  An area of firmness was noted on palpation.  Interestingly, despite the foregoing right knee complaints, x-rays revealed degeneration in the left knee but no noted findings in the right knee.  Later that month, the Veteran underwent an MRI of the right knee which showed a tear of the posterior horn of the right medial meniscus and a possible tear of the anterior cruciate ligament.  Also, degenerative subchondral cystic changes were seen in the lateral tibial plateau.  Despite these findings, neither these records nor subsequent treatment records from Campbell Clinic through September 1997 express any opinion as to the cause or origin of the left knee degeneration or the right knee meniscus damage and degeneration.

In June 2006, the Veteran sought VA treatment for bilateral knee pain that had been reportedly present over the past six or seven years.  Again, he denied having any specific trauma, strain, or other such precipitating event to his knees.  An examination performed at that time revealed crepitus in both knees but was otherwise normal.  No specific diagnosis was rendered at that time.  Subsequent VA treatment records through 2007 show that the Veteran was followed for improving right knee pain.  Again, these records express no opinions as to the cause or origin of the Veteran's knee problems.

X-rays of the knees performed during VA treatment approximately three years later in May 2010 revealed degenerative changes in both knees.

In January 2011, the Veteran was afforded a VA examination of his knees.  At that time, he alleged again that he sustained injuries in his knees in a fall that occurred during service in Vietnam.  He alleged that he has had ongoing knee pain since that time.  A physical examination of the knees indicated the presence of mild crepitus and diminished flexion bilaterally.  X-rays of the knees revealed moderate degeneration of the right knee and mild degeneration of the left knee.  No opinion was given as to whether the Veteran's degeneration is related to his active duty service.

The Veteran was afforded a second VA examination of his knees in May 2012.  Once again, he denied having any specific trauma to his knees, but attributed his knee problems to multiple falls and carrying heavy gear during service.  An examination of the knees revealed diminished and painful right knee motion but apparently normal left knee motion.  Tenderness was noted on palpation over the right knee.  X-rays of the knees revealed degenerative osteoarthritis of both knees.  The examiner opined, however, that the bilateral knee degeneration is unrelated to the Veteran's in-service shrapnel injury or any other injury related to his military service; rather, his knee disabilities were noted to be multifactorial in nature.

Upon careful review and consideration of the evidence of record, the Board concludes that the evidence shows that the Veteran's bilateral knee degeneration and right knee meniscus damage were not sustained during active duty service or as a result of an injury or illness sustained during service.  Notwithstanding the fact that the nature of the Veteran's combat service in Vietnam is consistent with circumstances requiring him to carry loads and sustain falls during service, the service treatment records nonetheless do not support any finding that the Veteran's current knee degeneration and meniscus damage was sustained as a result of his active duty service.

As noted above, the service treatment records show that the Veteran was treated in November 1965 with abrasions on his knees only, and not for any internal damage to his knees.  Indeed, the service treatment records and the Veteran's separation examination report do not reflect any objective findings of any derangement in either knee.  No complaints of any knee problems are noted in the enlistment examination report.  In sum, the service treatment records suggest that the Veteran sustained abrasions on his knees during service which were treated and resolved, but, that he did not sustain any other injuries to his knees during service.

The Board acknowledges that the Veteran has alleged continuous knee problems dating back to his period of active duty service.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, consideration must be given to elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Certainly, the Veteran is competent to assert that he has had knee problems dating back to his period of active duty service.  Nonetheless, such assertions are simply not credible.  In that regard, the Board notes again that the service treatment records do not reflect any objective findings of any internal derangement of the knees.  Certainly, the Board may expect that any subjective complaints, objective findings of abnormalities, or treatment related to a knee condition other than abrasions would be memorialized in the service treatment records.  Under the circumstances, the absence of any notation in the service treatment records of any internal knee problems would appear to be inconsistent with the Veteran's assertions of chronicity since service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In conjunction with the absence of noted back problems during service, the evidence contains other inconsistencies which cause grave credibility concerns in the Veteran's lay assertions.  In that regard, and contrary to his current assertions of continuity, he did not report any knee-related complaints during his separation examination.  Moreover, the records appear to indicate the onset of mild knee derangement in 1994, nearly 27 years after his separation from service.  Indeed, the onset of the Veteran's knee derangement disorder at some distant time after service is entirely inconsistent with the assertion that the Veteran has had chronic knee problems since service.

Given the absence of any noted complaints or treatment pertaining to a knee problem before 1994 and in the absence of any noted objective findings or subjective complaints in the Veteran's separation examination, there is simply no basis in the record for determining that the Veteran had a back condition at any time prior to 2003.  As such, the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disorder.  Accordingly, this appeal must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  GERD

The Veteran alleges two separate theories in support of his claim for service connection for GERD.  In his NOD, he asserted that he began having gastrointestinal problems during service, but did not complain about them or seek in-service treatment.  He attributed these in-service problems to drinking water during service in Vietnam from rivers that were allegedly contaminated with dead bodies and livestock.  As an alternate theory, the Veteran testified during his Board hearing that he had a stomach problem that existed prior to his enlistment into service and which was aggravated beyond its normal progress by drinking contaminated water during service.

Initially, the Board observes that no pre-service gastrointestinal disorders were noted during the Veteran's September 1963 pre-enlistment examination.  Indeed, the Veteran expressly denied having any history of such symptoms as frequent indigestion; stomach, liver, or intestinal trouble; or piles or rectal disease.

When no pre-existing disorder is noted upon entry into service, the Veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111.  In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability and held that where the veteran is presumed to have been sound upon entry, the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires a showing by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  The Federal Circuit's holding in Wagner has been codified under 38 C.F.R. § 3.304.  Consequently, if a disability was not noted at the time of entry into service and VA fails to establish by clear and unmistakable evidence either that the disability existed prior to service or that it was not aggravated by service, the presumption of soundness will govern.

Here, the Board is aware of the Veteran's assertion that he had a stomach disorder which pre-existed his enlistment into service.  The Board also observes that the Veteran reported having a history of stomach trouble prior to service during a December 1963 in-service treatment visit.  Nonetheless, he has not provided any pre-service treatment records indicating a pre-service gastrointestinal disorder, nor has he directed VA's attention to any medical treatment facilities where a pre-service gastrointestinal disorder was diagnosed or treated.  Overall, there is no evidence in the record, other than the Veteran's assertions, of a pre-service gastrointestinal disorder.  As such, the Board must conclude that the presumption of soundness in this case has not been rebutted by clear and unmistakable evidence of a pre-service gastrointestinal disorder.  Accordingly, the Board must presume that the Veteran was sound upon entry into service and that he did not have a pre-service gastrointestinal disorder.

In view of the foregoing, the Board will not endeavor to consider whether the Veteran had a pre-service gastrointestinal disorder that was aggravated beyond its natural progression by his active duty service.  However, the Board must still consider whether the Veteran's GERD was sustained during service or as a result of an injury or illness sustained during service.

Subject to the same, the Board notes that the service treatment records show that the Veteran was treated on one occasion during service in October 1964 for complaints of pain in the pit of his stomach that had been ongoing for three days.  The record shows that he was diagnosed with gastroenteritis and that he did not subsequently seek any in-service follow-up treatment for any ongoing gastrointestinal complaints.  Notably, an examination of the abdomen and viscera performed during the Veteran's separation examination was normal.  Also, the Veteran did not report any gastrointestinal problems during the separation examination.

Overall, the post-service treatment records, which span from 1975 through 2012, show that the Veteran was treated privately and at the VA Medical Center for various abdominal and gastrointestinal conditions, including GERD.  These records show that the Veteran's GERD was well-managed by a regimen of medications including Omeprazole.

In December 2010, the Veteran was afforded a VA examination of his claimed GERD.  On review of the claims file, the examiner noted that the Veteran had a history that was significant for a normal upper GI series in December 2005; colonoscopy in December 2006 which revealed a sessile polyp which was a tubular adenoma and small, nonbleeding, internal hemorrhoids; CT scans performed in 2008 and 2009 which revealed stable left adrenal adenoma and stable left renal cysts; and mild prostatic enlargement containing multiple calcifications and occasional diverticula in the colon.  On review of the service treatment records, the examiner noted an in-service treatment history that was consistent with that noted above.

The Veteran subjectively reported that he had stomach pains during boot camp and during service in Vietnam, but that he did not seek treatment at those times.  He also reported that he began having heartburn in the 1970's and began treating with Tums, Zantac, or Pepcid.  He stated that he had been taking Omeprazole since the 1990's.  He reported having intermittent nausea but no vomiting or hematesis.  He also reported periods of constipation with abdominal pain.  He stated that he had one bowel movement every one to three days, but, that he had periods of diarrhea after his periods of constipation.  He denied any history of hospitalization or surgery for GERD.  A physical examination of the Veteran revealed that the Veteran was obese and weighed 231.4 pounds, but was otherwise normal, including normal findings of the abdomen.

Based upon review of the claims file, the examiner's reported history, and the findings from the examination, the examiner diagnosed GERD which was being well-controlled with Omeprazole.  The examiner opined that it is less likely than not that the Veteran's GERD is associated with stomach symptoms noted in the service treatment records.  In that regard, the examiner noted that, although the service treatment records mentioned stomach pains, they did not make any reference to heartburn.  Moreover, the examiner noted, there is no indication that the stomach problems that reportedly existed prior to the Veteran's enlistment into service was GERD.  The examiner noted further that the service treatment records appeared to indicate spastic colon or gastroenteritis.  The examiner concluded that the Veteran's heartburn appears to have had its onset on a chronic basis in the 1970's, well after the Veteran's separation from service.

The Veteran underwent a second VA examination of his GERD in May 2012.  Again, the examiner reviewed the claims file and noted the same history described above and during the previous December 2010 examination.  The examiner confirmed the previous GERD diagnoses, but opined that it is less likely than not incurred during or caused by an in-service injury, illness, or event.  Similarly, the examiner concluded that the Veteran's condition was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, illness, or event.  As rationale, the examiner noted that, although the Veteran reported a history of pre-service stomach pain in December 1963 and stomach pain that was diagnosed as spastic colon and gastroenteritis in October 1964, no evidence of heartburn or GERD was noted at any point during service or during his separation examination.

Overall, the evidence shows that the Veteran's GERD was not sustained during active duty service, or, that it resulted from an injury, illness, or disease sustained during active duty service.  In that regard, the service treatment records show that, other than a singular occurrence of gastroenteritis, the Veteran did not have GERD or other gastrointestinal disorders during service.  Indeed, the Veteran's separation examination shows that the Veteran did not have any gastrointestinal problems at the time of his separation from service.

In conjunction with the above, the Board observes that, by the Veteran's own subjectively reported history, symptoms associated with GERD such as heartburn did not begin until the 1970's, well after the Veteran was separated from service.  He reported other gastrointestinal symptoms such as periodic constipation, diarrhea, and nausea, but did not specify as to when such symptoms began.  Overall, given the absence of any chronic gastrointestinal problems during service and the Veteran's provided history as to the onset of his symptoms, the evidence appears to be wholly consistent with the December 2010 and May 2012 VA examiners' conclusions that the Veteran's GERD has no relationship with the Veteran's active duty service.

Again, the Board acknowledges that the Veteran has alleged in the record that he has had chronic stomach problems which date back to his period of active duty service.  Under similar analysis as that undertaken above, however, the Board finds that such assertions carry credibility concerns, and thus, are not entitled to greater probative weight than the VA examiners' negative opinions.  The noted absence of any subjective complaints or objective findings of any gastrointestinal problems during service, other than the singular occurrence of gastroenteritis in October 1964, is inconsistent with the Veteran's assertions of a continuity of GERD since service.  More importantly, the absence of any reported gastrointestinal problems during the Veteran's separation examination contradicts the Veteran's current assertion that he has had chronic stomach problems during service.  Finally, the Veteran's statement during his December 2010 VA examination that he did not experience symptoms associated with GERD until sometime in the 1970's also contradicts his current assertions of continuity.  Given the foregoing inconsistencies, the Board finds that the Veteran's assertions concerning the chronicity of his stomach problems are not credible, and thus, is not inclined to assign significant probative weight to those assertions.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for GERD.  To that extent also, this appeal must be denied.  Again, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable because the preponderance of the evidence is against the Veteran's service connection claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

II.  Higher Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial disability rating being assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

	A.  Right Eye Corneal Scar

In relation to his service-connected right eye corneal scar, the Veteran testified during his Board hearing that he is experiencing aching in his right eye and that he requires eyeglasses.  Notably, he denied having any inflammation in his eye or having any difficulty in moving the eye.

Throughout the course of this appeal, the Veteran's right eye corneal scar has been assigned a noncompensable initial disability rating pursuant to 38 C.F.R. § 4.79, Diagnostic Code (DC) 6099-6009.  In this instance, the hyphenated diagnostic code indicates that the RO elected to rate the Veteran's right eye corneal scar as an unlisted disability for which specific rating criteria do not exist, and hence, was rated by analogy under DC 6009.  Under DC 6009, which govern disabilities due to unhealed eye injuries, disability ratings are assigned according to a general rating formula.

DC 6009, as was in effect prior to December 2008, addressed disabilities in chronic form and provided for ratings based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a (2008).

The severity of visual acuity loss was determined by applying the criteria set forth under 38 C.F.R. § 4.84a.  Under those criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079 (2008).  A disability rating for visual impairment was based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation was determined by application of Table V, which required the mechanical process of intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).

Measurement of the visual field was made where there is disease of the optic nerve or when otherwise indicated.  A procedure for the calculation of the average concentric contraction is provided in 38 C.F.R. § 4.76a with ratings for impairment provided in 38 C.F.R. § 4.84a, DC 6080.

Localized scars, atrophy, or irregularities of the retina, centrally located, with irregular, duplicated, or diminished image, unilaterally or bilaterally, warranted a 10 percent disability rating.  38 C.F.R. § 4.84a, DC 6011 (2008).

Combined ratings for disabilities of the same eye were not to exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).

Effective from December 10, 2008, VA revised the rating criteria for the evaluation of eye disorders.  See 73 Fed. Reg. 66,543 -66,554 (Nov. 10, 2008) (codified at 38 C.F.R. § 4.79); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  The Board will evaluate the Veteran's service-connected disability under both the former and revised criteria, although the revised criteria may not be applied at any point prior to the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2013); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

DC 6009, as in effect from December 10, 2008, provides for evaluation based on either visual impairment, or a graduated rating formula premised upon the frequency and severity of incapacitating episodes.  See 38 C.F.R. § 4.79 (2014). Under the formula for incapacitating episodes, for a compensable rating to be warranted for an eye disorder based on incapacitating episodes there must be incapacitating episodes having a total duration of at least one week over the past twelve months.  Id.  For VA purposes, an incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, Note.  The same underlying criteria as before apply to evaluation based upon measurement of central visual acuity or loss of field of vision.

VA treatment records show that the Veteran has received periodic optometric treatment from 2007 through 2012.  During a January 2007 visit, he reported that he noted worsening nearsightedness over the preceding nine months, but denied having any other ocular problems.  An examination of the right eye did not reveal any loss of visual field or muscle function.  Demonstrated right eye vision was 20/40 at distance and 20/20 at near.

During a September 2008 eye examination, the Veteran reported that he was having a burning sensation in both eyes.  Nonetheless, demonstrated right eye vision was 20/20 at distance and at near.

During a December 2008 VA examination, the Veteran reported having a foreign body sensation in both eyes, but which was more noticeable in his right eye.  No other symptoms were reported.  An examination of the muscle function of the eyes and a fundoscopic examination were normal.  No abnormalities of the visual fields were noted.  Slit lamp examinations revealed a barely perceptible stromal scar in the right eye that was inferonasal to the visual axis and less than 0.5 millimeters in size.  In terms of occupational functioning, the examiner opined that the Veteran did not have any impairment.  Notably, the examiner opined that the Veteran is a glaucoma suspect; however, did not diagnose actual glaucoma.

During VA examination in December 2010, the Veteran continued to report having a foreign body sensation in his eyes.  Again, an examination of eye muscle function was normal.  A slit lamp examination confirmed the presence of a stomal scar inferonasal to the visual axis and being less than 0.5 millimeters in size, but was otherwise normal.  An examination of the visual fields continued to reveal no abnormalities.  In relation to the scar, the examiner noted that it was not visually significant.  Occupationally, the examiner noted that the Veteran was retired for two years due to age, according to the Veteran.  Again, the examiner opined that the Veteran is a glaucoma suspect, but did not diagnose actual glaucoma.  The examiner did diagnose cataracts which she believed was due to the Veteran's diabetes.

Overall, the evidence shows that the Veteran has a stromal scar over the right eye which is located inferonasal to the visual axis and measures approximately 0.5 millimeters in size.  However, while the Veteran has a cornea scar, the record does not show that the Veteran had scarring of the retina.  Moreover, as determined by the December 2008 and December 2010 VA examiners, the scar has not been productive of any loss of visual acuity, visual field, or eye muscle function, nor has it resulted in any occupational or other functional impairment.  Indeed, the optometric evidence in the record indicates that the Veteran's right eye visual acuity has essentially remained consistently 20/20 after correction.

In view of the foregoing, the Veteran is not entitled to a compensable disability rating for his right eye corneal scar, under either the pre-revised or current provisions.  In considering the pre-revised criteria, the Board observes again that the right eye corneal scar is not centrally located, and moreover, does not result in any irregularities of right eye vision.  Further, the Board notes again that the scar has not resulted in any loss of visual acuity, as determined after correction.  Similarly, in the absence of any demonstrated loss of visual acuity, visual field, other visual irregularity, or muscle function, a compensable disability rating for the right eye cornea scar may also not be awarded under the current rating criteria.

In relation to the Veteran's right eye disability, the Board has considered application of the procedure for considering extra-schedular disability ratings under 38 C.F.R. § 3.321(b)(1), as well as whether staged disability ratings are warranted.  For the reasons discussed in detail below, however, the Board finds that such considerations are not warranted by the evidence.

Based upon the foregoing, the evidence does not support the assignment of a compensable initial disability rating for right eye corneal scar.  To that extent also, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

	B.  Right Ear Hearing Loss

In his claims submissions, the Veteran alleges generally that he is entitled to a higher disability rating for service-connected right ear hearing loss.
 
Disability ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination and pursuant to the applicable criteria.  Ratings for hearing impairment range from noncompensable to 100 percent, depending on demonstrated organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests, considered together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (expressed as Hertz).  As a vehicle for determining the degree of disability due to hearing impairment, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  The Board points out that exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  Under this regulation, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist may determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  As shown in the discussion below, however, audiometric testing performed over the course of the pertinent appeal period in this case has not shown the existence of an exceptional pattern of hearing impairment.  Hence, the Veteran's hearing acuity level, for all periods relevant to this appeal, must be determined by application of Table VI and Table VII.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The function of Table VI is to permit VA to assign a Roman numerical designation of impaired efficiency for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. § 4.85(b).

After the proper Roman numerical designation has been determined for each ear, VA must then determine the appropriate disability rating by application of 38 C.F.R. § 4.85(h), Table VII.  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85(e).

Applicable to this case, if a disability for impaired hearing is service-connected for only one ear, in order to determine the percentage disability rating under Table VII, the non-service-connected ear is assigned a Roman numerical designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Mindful of the foregoing, the Board now turns to the pertinent evidence in this case, which includes the findings from an August 2007 VA examination.  Audiometric testing revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
30
20
20
40

Based upon the foregoing test results, the average of the pure tone thresholds shown during the August 2007 examination was 28 decibels in the right ear.  Speech discrimination testing performed via the Maryland CNC word list test revealed 100 percent speech recognition ability in the right ear.  Having determined the foregoing data, the Board now turns to the process for determining disability ratings that is described above.  Under Table VI, the hearing loss demonstrated by the Veteran via air conduction equates to Level I hearing loss in his right ear.  After assigning Level I hearing loss to the non-service-connected left ear, application of these Roman numerical designations to Table VII correlates to a noncompensable disability rating.

During a December 2010 VA examination, the Veteran continued to report that he had difficulty understanding speech amidst background noise.  He also reported decreased concentration, poor social interaction, and difficulty following instructions, apparently due to his hearing impairment.  Audiometric testing performed at that time indicated the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
60
70

Given the foregoing audiometric data, the pure tone threshold average from the December 2010 examination was 60 decibels in the right ear.  Maryland CNC word list testing revealed a sharp decline in speech recognition ability to 68 percent in the right ear.  The hearing loss shown by the Veteran during the December 2010 VA examination equates again to Level V hearing loss in the right ear.  Once again, after assigning Level I hearing loss to the non-service-connected left ear, application of the Roman numerical designations to Table VII correlates to a noncompensable disability rating. 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

The Board is cognizant of the functional difficulties reported by the Veteran during his VA examinations; namely, that he has difficulty understanding speech amidst background noise and experiences decreased concentration, poor social interaction, and difficulty following instructions due to his hearing loss.  As the VA examination reports note fully the Veteran's functional limitations, they are in compliance with Martinak, and the evidence of record is sufficient to allow the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, which last revised the rating criteria for hearing loss, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Even after acknowledging the above, the Board notes again that the evidence does not show an exceptional pattern of hearing loss, such as to warrant application of Table VIA.

Therefore, the difficulties caused by the Veteran's right ear hearing loss are contemplated in the defined regulations and rating criteria.  The mere fact that the Veteran's hearing loss disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  To conclude, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Based upon the foregoing, the evidence does not support the assignment of a compensable initial disability rating for right ear hearing loss.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

	C.  PTSD

For all periods relevant to this appeal, the Veteran's PTSD has been rated in accordance with 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which provides the rating criteria specifically for PTSD.  DC 9411 requires that PTSD be rated under the General Rating Formula for Mental Disorders (General Formula).

Under the General Formula, a 50 percent disability rating is assigned for PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

The pertinent evidence includes records from a December 2006 VA mental status examination during which the Veteran reported that he was able to fall asleep almost immediately, but that he woke sweating in the middle of the night.  He also stated that he would sit and "remember the whole Vietnam experience from day one, in detail."  On examination, the social worker noted that the Veteran was casually and neatly dressed and demonstrated a clear voice and pleasant manner, but appeared to be depressed and tense.  Subsequent VA treatment records show that the Veteran attended group therapy sessions to manage these symptoms.

Concurrent with the above VA treatment, the Veteran also attended group therapy sessions at the Vet Center from May 2007 through December 2010.  Records from the May 2007 intake interview note symptoms of guilt, loss of interest and motivation, anxiety, flashbacks, sleep disturbances, startle reflex, depression, isolation, anger, frustration, and irritability.  During mental status examination, the Veteran appeared unkempt and demonstrated a flat effect.  Subsequent Vet Center records show that the Veteran reported primarily that he was having ongoing problems with managing his anger.  Records from mental status examinations performed in February 2008 and in July 2009 reflect ongoing findings of anger and flat affect.

Also concurrent with the above treatment, the Veteran underwent a VA examination of his PTSD in September 2007.  At that time, the Veteran reported that he was sleeping an average of four or five hours a night with frequent awakenings.  He stated that he woke from his sleep perspiring and that he was often required to change his clothes.  He reported that he was having daily thoughts about Vietnam, crying spells, nightmares and flashbacks related to his combat experiences, sensory reminders of Vietnam, being jumpy and having hyperstartle responses, mild anhedonia (although he did report some ongoing interest in activities such as watching racing on television), survivor guilt with feelings of hopelessness and helplessness, decreased concentration, irritability and anger, and a preference for being alone.  He also reported that he avoided movies and television about combat and war.  He stated that he disliked crowds.  He reported that he still went out to ear occasionally, but stated that he needed to sit in a booth with his back to the wall.

The Veteran described that a typical day was spent in his auto body shop, although he reported that he did not do much automotive work, and that he went to his shop mostly to spend time by himself.  He reported that he maintained contact with two close friends from his service and that he phoned them weekly and saw them twice a year.  He also stated that he remained married to his first spouse of over 40 years.

A mental status examination revealed withdrawn mood.  The Veteran's memory appeared slightly impaired, as he was able to recall two out of three objects in five minutes.  Otherwise, the examination did not indicate any observed abnormalities.    Apparently based largely on the Veteran's reported symptoms, the examiner assigned a Global Assessment of Functioning (GAF) scale score of 50.

During a February 2011 VA examination, the Veteran reported ongoing current psychiatric treatment consisting of Citalopram (an anti-depressant).  Regarding his current symptoms, he reported mood disturbances, poor energy level and motivation, having no libido, decreased sleep marked by two or three hours per night and waking four or five times a night, fatigue in the morning, feelings of hopelessness, daily and distressing recollections of Vietnam, and avoidance of thoughts and feelings associated with the trauma.  Socially, he stated that he remained married to his spouse of 45 years with no incidences of violence or separation.  Overall, he described his marriage as being "good."  He also reported that he had good relationships with his two adult children, seeing one daily and the other once a week.  He also reported good relationships with his two sisters and one brother.  He reported that he did not have many friends, but that he remained in touch with one close friend from service, with whom he spoke over the telephone "every now and then."  He stated that overall, he was a loner and kept to himself.  In regard to leisure activities, he related that he watched television and worked in the yard.  He stated that he previously enjoyed fishing but stopped because "I don't like going by myself.  I suffer with vertigo, kind of scared to get in a boat or anything."  He stated that he stopped hunting over 30 years ago.  He also reported that he does go out on special occasions and that he enjoyed tinkering with old cars.  He stated that he also read every now and then.

During mental health examination, the examiner noted that the Veteran's speech was marked by short responses with some elaboration, but was otherwise clear and coherent.  Observed affect was sad with dysphoric mood.  The Veteran was unable to perform serial seven exercises or spell backwards, which was indicative of impaired concentration.  Also, he was not oriented to time, although he was oriented to person and place.  The mental status examination was otherwise normal, as the Veteran demonstrated normal grooming and dress, psychomotor activity, thought process and content, memory, judgment, intelligence, insight, behavior, and impulse control.  The Veteran denied having any history of suicide attempts, history of violence or asssaultiveness, hallucinations, or obsessive or ritualistic  behaviors.  Functionally, the Veteran described that he was unable to drive farther than 50 miles by himself due to vertigo.

Overall, the examiner determined that the Veteran's PTSD is manifested by persistent sleep disturbances; anger; inability to watch war-related news because of reminders of his own stressors; sensitivity to loud noises such as Fourth of July fireworks; daily thoughts of Vietnam; markedly diminished interest or participation in significant activities; and detachment or estrangement from others.  Occupationally, the Veteran reported that he was semi-retired, but that he remained still worked as a self-employed auto mechanic.  In describing his occupational functioning, he stated that he took in whatever work he feels like doing and that he generally took in one car at a time and worked on one car per week.  He stated that he held this occupation for over 38 years and that he worked alone.  He stated that his relationship with his customers were generally "pretty good."  He stated that his customers were generally happy and satisfied and that he completed his work on time.  

The examiner assigned a GAF score of 50.  Overall, the examiner concluded, the Veteran's PTSD was marked by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  In that regard, the examiner observed that the Veteran is able to maintain self-employment for over 30 years, although his work productivity was decreased as the Veteran now only worked on one car per week.  The examiner also noted that the Veteran has not had a lot of problems with customers.  Notably, the Veteran summarized overall that he was having more frequently occurring intrusive thoughts of Vietnam, but otherwise, denied having any significant changes in his PTSD symptoms since his previous September 2007 examination.  The examiner concluded that indeed, the Veteran's PTSD "appears to be at the same level of intensity as at the [September 2007] exam."

The evidence shows that, for all periods relevant to this appeal, the Veteran's PTSD has been manifested primarily by anger and irritability, flat affect, depression, feelings of guilt, mild loss of interest and motivation in activities, anxiety, flashbacks and intrusive thoughts of Vietnam, startle reflex, sleep disturbances marked by frequently waking at night, decreased concentration, and isolative behavior marked by dislike of crowds and maintaining few close relationships outside of his familial relationships.  Overall, the subjectively report and objectively noted symptoms in the record appear to confirm the Veteran's own statement made during his February 2011 VA examination; namely, that his PTSD symptoms have remained persistent but relatively unchanged over the course of the appeal period.  Occupationally, the Veteran has reported consistently over the course of the appeal period that he has been able to continue working as a self-employed mechanic, and indeed, that a normal day consists of him attending to his auto shop and working on one car per week.  Indeed, he reports that he is able to maintain generally good relationships with his customers and that his customers appear to be satisfied with the quality and timeliness of his work.  Socially, the evidence indicates that the Veteran experiences some difficulty in maintaining effective relationships, as he reports that he has only one or two friends with whom he maintains any regular contact.  Still, the evidence shows that, despite his isolative behavior and demeanor, the Veteran has been able to maintain apparently good and enriching relationships with his spouse, two children, and three siblings.  Overall, the constellation of symptoms and social and occupational functioning demonstrated by the Veteran over the course of the appeal period is consistent with the assignment of a 50 percent disability rating under the General Formula.

The Board recognizes that the Veteran's overall symptomatology includes such symptoms as apparently constant depression and instances of a disheveled appearance, which are identified among the symptoms considered for a 70 percent disability rating.  Nonetheless, the Board notes that the Veteran's appearance appears to be intermittent, and indeed, he was noted as maintaining appropriate hygiene and dress during his VA examinations.  To the extent that the Veteran's symptomatology does include constant depression, the Board notes that despite that symptom, he is able to maintain a productive, albeit diminished, degree of occupational functioning and good and enriching relationships with his family.  Further, the Board observes that the other symptoms associated normally with a higher 70 or 100 percent disability rating simply are not indicated in the record.  

Certainly, the Board is mindful that that, in applying the criteria under the General Formula, it must not understand those criteria as providing an exhaustive list of symptoms, but rather, examples of the type and degree of the symptoms, or effects, that would justify a particular disability rating.  Nonetheless, the Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board has also considered how the Veteran's symptoms have impacted his occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan, 16 Vet. App. at 442.  

Mindful of the foregoing, the Board is of the opinion that the symptoms and degree of functional impairment shown by the evidence is consistent squarely with the assignment of a 50 percent disability rating and no more.  Indeed, the February 2011 VA examiner's conclusion, that the Veteran has "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning," appears to be consistent wholly with all of the evidence in the record.

The Board also notes that the assigned GAF scores appear to have remained steady at 50 over the course of the appeal period.  In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  By way of context, the Board points out that GAF scores ranging from 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores falling in the range from 61 to 70 are consistent with mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well while having some meaningful interpersonal relationships.  Finally, GAF scores from 71 to 80 denotes a disorder where, if some symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument); no more than a slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Board acknowledges that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, they are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.  Given the symptomatology and degree of functioning shown in the record, the assigned GAF scores of 50 appears consistent with the symptoms demonstrated by the Veteran and the currently assigned 50 percent disability evaluation.    

The Board has contemplated whether extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) or staged disability ratings are warranted for the Veteran's PTSD.  For the reasons discussed more fully below, however, the Board concludes that neither extra-schedular nor staged disability ratings are appropriate.

Accordingly, the Board finds that the Veteran's symptomatology is consistent with a 50 percent disability rating for PTSD for all periods relevant to this appeal.  As the criteria for a higher disability rating are not met, to this extent also, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

	C.  Other Considerations

In relation to the issues concerning the disability ratings for the Veteran's right eye cornea scar and PTSD, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings, in relation to the Veteran's PTSD.  However, in this case, the record does not show that the severity of either the Veteran's right eye cornea scar or PTSD is so exceptional or unusual such as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun, 22 Vet. App. 111.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, the evidence does not show that either the Veteran's right corneal scar or PTSD presents an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher disability ratings are available under the applicable ratings; however, neither the Veteran's right eye cornea scar nor his PTSD is productive of an overall disability picture that is consistent with the assignment of higher disability ratings than that contemplated here.  As such, it cannot be said that the available schedular ratings for the Veteran's right eye cornea scar or PTSD are inadequate. Moreover, to the extent that the Veteran's right eye disability and PTSD have affected his social and occupational functioning, there is no evidence that either disability has resulted in marked interference with his employment.  As noted above, the Veteran has reportedly maintained longstanding self-employment as an auto mechanic.  Moreover, the Veteran has not alleged specifically that he is unable to work due to either disability.  Thus, the issue of entitlement to a total disability evaluation due to individual unemployability (TDIU) as a result of his PTSD has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record).  Similarly, there is no evidence in the record that either the right corneal scar or Veteran's PTSD has required the Veteran to be hospitalized for in-patient observation or care.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected right eye cornea scar and PTSD, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings, beyond those already provided, are warranted by the evidence. The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings. As such, there is no basis for further staged disability ratings in connection with the Veteran's right eye cornea scar or PTSD.

 
ORDER

Service connection for a bilateral knee disorder is denied.
 
Service connection for GERD is denied.  

A compensable initial disability rating for a right eye corneal scar is denied.

A compensable initial disability rating for right ear hearing loss is denied.

An initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.


REMAND

In relation to the issue of the Veteran's entitlement to service connection for residuals of shrapnel wounds in the back, the Veteran testified during his Board hearing that he sustained several scars on his back as a result of shrapnel injuries during service.  Indeed, scarring on the Veteran's back was demonstrated physically by the Veteran during the hearing.  As noted above, the Veteran has a documented combat service history that is consistent with the occurrence of shrapnel injuries during service.

Despite the same, a VA examination of the Veteran's back, performed in May 2012 was limited to a physical inspection and radiological study of the spine; however, did not include an examination of the skin on the Veteran's back to determine whether any scarring was associated with the Veteran's in-service shrapnel injuries, and if so, the nature and extent of such scarring.  Indeed, the Board notes that the Veteran also has not been scheduled for a separate skin study to explore the same.  Under the circumstances, the Veteran should be afforded a new VA examination to determine all residuals that are associated with the Veteran's in-service shrapnel injuries, to include any damage to the spine and/or scarring or other associated skin conditions.  38 C.F.R. § 3.159(c)(4).

Concerning the Veteran's entitlement to service connection for residuals of a bone chip in the neck and shoulders, the Veteran has alleged credibly that he fell on multiple occasions during service in Vietnam and sustained injuries to his neck and shoulder.  Indeed, the service treatment records show that the Veteran was treated for neck, back, and shoulder pain in August 1966, March 1967, and June 1967.  Apparently, radiological studies were not performed as part of the most recent June 1967 in-service treatment.

Subject to the above, the post-service evidence shows that the Veteran has had a lengthy history of cervical spine damage with associated radiculopathies in the upper extremities which were first diagnosed in approximately 1977.  The VA treatment records show that he underwent a 1977 cervical discectomy.  Subsequent VA treatment records from 2007 through 2012 document ongoing complaints of neck and left shoulder pain with radiological evidence of severe multi-level cervical spine degenerative disc disease and left upper extremity radiculopathy.  These findings were confirmed during VA examinations performed in January 2011 and May 2012; however, no clear opinion was given during either examination as to whether the Veteran's cervical spine degeneration and left upper extremity radiculopathy are related to the Veteran's active duty service.  Under the circumstances, the Veteran should also be arranged to undergo a new VA examination of his cervical spine and upper extremities to determine that question.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examinations, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other treatment for his back, skin, cervical spine, and upper extremities since September 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for residuals of shrapnel wounds in the back and for residuals of a bone chip in the neck and shoulders.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging for him to undergo new VA examinations of his claimed shrapnel wound residuals and neck and shoulder bone chip residuals.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided treatment for his back, skin, cervical spine, and upper extremities since September 2012.

2.  Obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of his back and skin, to be performed by an appropriate examiner, to determine the nature and etiology of any diagnosed spine conditions, scarring, or other skin conditions.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner will presume that the Veteran did sustain shrapnel injuries in his back during service in Vietnam.

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of the symptoms associated with the claimed residuals from the shrapnel wounds in his back. 

The examiner should provide a diagnosis with respect to the claimed disorder, and, an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability): 

(a) incurred during his active duty service,

(b) caused by or resulted from injuries or illnesses sustained during his active duty service, and/or 

(c) that the cervical injuries treated in 1977 were either incurred during his active duty service, or, were caused by or resulted from injuries or illnesses sustained during active duty service, and if so, whether any current back disorder was caused by or aggravated by the Veteran's cervical injuries.

In rendering the requested diagnoses and opinions, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, service treatment records, post-service treatment records, and previous VA examinations.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.
 
4.  The Veteran should also be afforded a VA examination of his cervical spine and upper extremities, to be performed by an appropriate examiner, to determine the nature and etiology of any disorders diagnosed in relation to his claimed residuals of a bone chip in the neck and shoulders.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of the symptoms associated with the claimed residuals from the bone chip in the Veteran's neck and shoulders. 

The examiner should provide a diagnosis with respect to the claimed disorder, and, an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability): 

(a) incurred during his active duty service,

(b) caused by or resulted from injuries or illnesses sustained during his active duty service, and/or 

(c) that the cervical injuries treated in 1977 were either incurred during his active duty service, or, were caused by or resulted from injuries or illnesses sustained during active duty service, and if so, whether any current cervical spine and/or upper extremity disorder was caused by or aggravated by those cervical injuries.

In rendering the requested diagnoses and opinions, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, service treatment records, post-service treatment records, and previous VA examinations.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.
 
5.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

6. After completion of the above development, the issues of the Veteran's entitlement to service connection for residuals of shrapnel wounds in the back and for residuals of a bone chip in the neck and shoulders should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


